Name: 93/31/EEC: Commission Decision of 16 December 1992 amending Decision 89/380/EEC authorizing certain Member States provisionally to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of plants of Pinus L. originating in Japan
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  natural environment;  agricultural policy;  Asia and Oceania
 Date Published: 1993-01-25

 Avis juridique important|31993D003193/31/EEC: Commission Decision of 16 December 1992 amending Decision 89/380/EEC authorizing certain Member States provisionally to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of plants of Pinus L. originating in Japan Official Journal L 016 , 25/01/1993 P. 0033 - 0033COMMISSION DECISION of 16 December 1992 amending Decision 89/380/EEC authorizing certain Member States provisionally to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of plants of Pinus L. originating in Japan(93/31/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Commission Directive 92/103/EEC (2), and in particular Article 14 (3) thereof, Having regard to the requests made by the Member States concerned, Whereas, under the provisions of Directive 77/93/EEC, plants of Pinus L., other than fruit and seeds, originating in non-European countries, may in principle not be introduced into the Community; Whereas by Decision 89/380/EEC (3) the Commission authorized a derogation under special technical conditions in respect of Pinus plants of the bonsai type, originating in Japan; Whereas that Decision stipulated that the authorization shall expire on 31 December 1992; Whereas the provisions laid down in the Annexes to Directive 77/93/EEC have been subjected to a review taking into account a pest risk assessment to adapt the relevant provisions to the single market concept; Whereas that pest risk assessment has been the basis for an amendment and revision of the relevant provisions of the said Directive; Whereas, however, according to the provisions of Council Directive 91/683/EEC (4) Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with Directive 91/683/EEC six months after the revisions of Annexes I to V to Directive 77/93/EEC; Whereas it appears that the revision has been delayed; Whereas the authorization is applicable without prejudice to the abolition of the intra-Community border controls from 1 January 1993; Whereas the circumstances justifying the authorization still obtain; Whereas the authorization should therefore be extended for a further period; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 89/380/EEC is hereby amended as follows: 1. in Article 1 (2) (g), '89/380/EEC' is replaced by '93/31/EEC'; 2. in Article 4, the words 'expire on 31 December 1992' are replaced by 'apply for a period expiring on the deadline for implementation into national legislation of the modifications to Directive 77/93/EEC as referred to in Article 3 (1) to Directive 91/683/EEC, this being the last date of entry into the Community.' Article 2 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands, the Republic of Portugal and the United Kingdom. Done at Brussels, 16 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 363, 11. 12. 1992, p. 1. (3) OJ No L 180, 27. 6. 1989, p. 56. (4) OJ No L 376, 31. 12. 1991, p. 29.